Citation Nr: 1451930	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel












INTRODUCTION

The Veteran had active duty service from February 2003 to October 2005, including service in Southwest Asia.  He also had additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In March 2014, the Veteran withdrew his hearing request.  

Review of the Virtual VA and Veterans Benefit Management System (VBMS) electronic folders includes updated VA treatment records.  These records were considered by the agency of original jurisdiction (AOJ) in the August 2013 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran experienced fear of hostile military activity during active service in Southwest Asia.  

2. The medical evidence shows a current PTSD diagnosis by qualified VA medical providers based upon the in-service stressor of fear of hostile military activity. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014).  Given the fully favorable action taken, discussion of VCAA compliance is not necessary.  

The Veteran contends that he has a current diagnosis of PTSD due to in-service stressors.  As detailed below, the evidence supports the claim, and it will be granted.  

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

 "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

In this case, the Veteran served in Southwest Asia from April 2003 to July 2003 as a light weapons vehicle mechanic.  He reports that he experienced fear of hostile military activity during his tour of duty in Iraq in two separate instances.  (April 2009 Veteran statement).  The Veteran's stressor report is plausible and consistent with the places, types, and circumstances of his service.  An in-service event is demonstrated.  

The remaining issue is whether the Veteran has a current PTSD diagnosis related to the in-service stressor.  Again, the "current disability" requirement is satisfied if a PTSD diagnosis is shown at any time during the claims period, which in this case begins in July 2008.  McClain, supra.  Here, January and February 2009 VA treatment records reflect that the Veteran underwent quantitative testing and a PTSD diagnosis was suggested.  His treating VA psychologist listed a PTSD diagnosis in treatment records spanning from 2009 to 2012 based upon the Veteran's in-service stressor and current symptoms.  Notably, VA treatment records include reports about intrusive memories, nightmares, and avoidant behaviors, symptoms which are typically indicative of PTSD.  See DSM-IV.  However, the January 2009 VA PTSD examiner declined to diagnosis PTSD citing an absence of a traumatic event and persistent avoidant behavior.  Reviewing the record as a whole, the Board finds the evidence to be in a state of relative equipoise on whether a current PTSD diagnosis is shown.  The benefit of the doubt is resolved in favor of the Veteran to find a current PTSD diagnosis.  Service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).

The Veteran is service-connected for depression associated with service-connected disabilities.  The current disability rating for service-connected depression encompasses many of the symptoms contemplated by the now service-connected PTSD.  Any future rating action must avoid rating his psychological symptoms in a duplicative manner.  38 C.F.R. § 4.14.  


ORDER

Service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


